Citation Nr: 0205322	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-02 -089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, residuals of a fracture to L-4, currently evaluated 
as 20 percent disabling.

2.  Entitlement to service connection for hypertension, 
claimed secondary to service connected lumbosacral strain.

3.  Entitlement to service connection for a stomach 
disability, claimed secondary to service connected 
lumbosacral strain.

4.  Entitlement to service connection for an acquired 
psychiatric disability.

5.  Entitlement to a total rating based on individual 
unemployability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
disability.



REPRESENTATION

Appellant represented by:	John P. Fox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from May 1973 to May 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Lumbosacral strain is currently manifested by mild 
bilateral muscle spasm and painful motion.

2.  Hypertension has not been attributed by competent 
evidence to a service connected disability.

3.  A stomach disability has not been diagnosed and has not 
been attributed by competent evidence to a service connected 
disability.

4.  Major depressive disorder or generalized anxiety disorder 
has not been attributed by competent evidence to a service 
connected disability.

5.  The appellant service connected for lumbosacral strain 
with residuals of a fracture to L-4 that is currently rated 
as 20 percent disabling.

6.  The appellant's sole service connected disability does 
not render her unemployable.

7.  Service connection for right hip disability was denied by 
the RO in July 1983.  No appeal was perfected from that 
rating decision.

8.  The evidence submitted in support of the petition to 
reopen the claim does not bear directly and substantially on 
the matter and which by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Lumbosacral strain, residuals of a fracture to L-4, is no 
more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2001); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 
(2001).

2.  The criteria for secondary service connection for 
hypertension have not been met.  38 C.F.R. § 3.310 (a) 
(2001). 

3.  The criteria for secondary service connection for a 
stomach disability have not been met.  38 C.F.R. § 3.310 (a) 
(2001). 

4.  The criteria for secondary service connection for an 
acquired psychiatric disability, to include major depressive 
disorder or generalized anxiety disorder, have not been met.  
38 C.F.R. § 3.310 (a) (2001).

5.  The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.16 (2001).

6.  The July 1983 rating decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for a right hip disability has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a March 2000 rating decision that: 1) 
increased service connected lumbosacral strain with residuals 
of a fracture to L-4 from 10 percent to 20 percent disabling; 
2) denied service connection for hypertension; 3) denied 
service connection for a stomach disability; 4) denied 
service connection for alcohol and/or cocaine abuse claimed 
as an acquired mental abnormality to include depression, 
anxiety, situational stress; 5) denied a total rating based 
on individual unemployability; 6) and found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a right hip disability.

The appellant clarified at the time of the hearing before the 
undersigned that at no time had she intended to file a claim 
for service connection for alcohol and/or cocaine abuse, 
rather it was for an acquired psychiatric disorder secondary 
to her service connected back disability.  Although the issue 
was phrased as entitlement to service connection for alcohol 
or cocaine abuse, this issue was also considered by the RO as 
service connection for an acquired psychiatric disability.  
Accordingly, we have not found that the issue was withdrawn 
at the hearing, rather we have considered the claim for 
service connection for an acquired psychiatric disability on 
a secondary basis below.

The appellant contends that at the time she had filed her 
claim she had recently lost her job due to her back.  She 
testified before the Board in July 2001.  She had constant 
pain and that coupled with the medications made it impossible 
for her to be productive.  She could not drive or ride for 
long distances, stoop, bend, stand or sit.  She has pain in 
her hip and this was directly related to her back pain and 
the claim should have been granted when it was originally 
filed.  She had developed hypertension and this was due to 
being in constant pain.  The medicine that she had to take 
for her back, hip and leg problems, and for hypertension and 
depression have caused stomach problems.  She had surgery on 
her back but this only made the problems worse because of the 
development of scar tissue.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

The duty to notify the appellant and her 
attorney/representative of any information and evidence 
needed to substantiate and complete a claim has been met.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2001).  By virtue of the rating decision, and the 
Statement of the Case and Supplemental Statement of the Case 
issued during the pendency of this appeal, the appellant and 
her attorney/representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims for service connection or for an 
increased rating or total rating based on individual 
unemployability.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  Photocopies 
of service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at various private medical facilities and the VA 
Medical Center and it appears that any available information 
from these sources was obtained.  We note that at the time of 
the appellant's testimony before the Board, it was determined 
that the appellant was regularly receiving ongoing medical 
care and that records were being continually generated.  It 
was agreed by all the parties that therefore the record could 
never be complete.  The appellant and her attorney agreed to 
submit additional private medical evidence within 30-days of 
the hearing date (this evidence was received and reviewed by 
the Board) and then the Board would conduct its review of the 
appeal based on the evidence of record.  Social Security 
Administration records were obtained.  A hearing was 
conducted before the Board in July 2001 and a transcript 
associated with the claims folder.  The appellant has not 
referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded a VA examination in October 1999 that 
specifically addressed the question of the severity of her 
service connected lumbar spine disability.  We have 
considered that the appellant has claimed service connection 
for a stomach disability, hypertension and a psychiatric 
disability on a secondary basis and that no VA examination or 
opinion was obtained regarding the possibility of such a 
relationship.  A medical examination for compensation claims 
must be conducted when the evidence shows that the claimant 
has a current disability that may be associated with the 
claimant's active service and there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(a)(d)(1).  The Board is presented with the 
appellant's allegation that hypertension and psychiatric 
problems developed due to pain from her service connected 
back disability and that she has a stomach disorder secondary 
to medication taken for her back and for other conditions.  
It appears that there is a remote post-service diagnosis of 
hypertension, however, nowhere in the record is it ever 
suggested that this is due to the service connected back 
disability.  Stomach complaints are of record as well, but 
there is no diagnosed stomach condition of record and an 
absence of any suggestion that it is due to the service 
connected back disability or treatment thereof.  There are 
references in the record to a diagnosis of depression, but no 
examiner has attributed this to the service connection back 
disability.  Our review of the entirety of the evidence 
demonstrates that a VA examination is not necessary as to the 
question of secondary service connection since there is no 
competent showing in the record, or even a suggestion by a 
competent examiner, that any of the claimed disabilities may 
be due to a service connected disability.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Increased rating.

Service connection for lumbosacral strain and residuals of a 
compression fracture of L-4 with painful motion was granted 
in a July 1983 rating decision and assigned a 10 percent 
evaluation.  The appellant had been involved in an automobile 
accident and has on another occasion fallen down stairs in 
service.  This appeal stems from a March 2000 rating decision 
that increased the evaluation to 20 percent.  Her attorney 
alleged in a May 2000 letter that at least a 30 percent 
evaluation should have been assigned.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

VA Medical Center records dated in May 1998 documented that 
the appellant was status post lumbar surgery for failed back 
syndrome.  She was complaining of low back pain and numbness 
down to her foot.  Heel and toe walking was intact.  Muscle 
strength was 5/5 bilaterally.  Deep tendon reflexes were 2+ 
and equal bilaterally.  There was decreased sensation from 
the S1 nerve root on the right and positive straight leg 
raising on the right at 45 degrees.  Magnetic resonance 
imaging had shown degenerative joint disease at L4 and L5 and 
marked scarring.

Victor Gray, M.D. reported nerve conduction studies in July 
1998 that revealed severe carpal tunnel syndrome on the right 
and findings consistent with lumbosacral radiculitis.  
Physical therapy was ordered.

In August 1998, Dr. Gray wrote that he was treating the 
appellant.  She had a generalized arthritic process that was 
chronic in nature.  He anticipated that she would have 
exacerbations and remissions.  The condition was chronic and 
would worsen in time and was to receive symptomatic 
treatment. 

The appellant underwent a physical examination by Dr. Gray in 
November 1998.  The appellant was currently employed in a 
clerical position and complaining of low back pain that 
radiated into the lower extremities, predominantly the left.  
She had fallen 3 days earlier.  She also reported joint pain.  
On physical examination there was no swelling in the lower 
extremities.  There was a midline vertical incision over L3-
L4 that was well healed.  Minimal tenderness was noted in the 
lumbosacral region diffusely to palpation and percussion.  
Straightening was noted.  Flexion was to 40 degrees, 
extension to 10 degrees and pain was complained of at the end 
range.  Sensation was intact to light touch, pinprick, 
position and vibration.  Reflexes were 2+ and symmetric.  Dr. 
Gray noted a review of her medical records and radiologic 
studies.  Lumbosacral strain and rule-out radiculopathy were 
the diagnostic impressions.  A conservative treatment plan 
was discussed.

Private medical records from Dr. Gray documented chronic 
complaints of lower back and leg pain throughout 1999 for 
which she received injection therapy.

After magnetic resonance imaging in June 1999, the impression 
was persistent thecal sac stenosis at L4-5 due to a 
combination of disc bulging and a mild epidural scar.  There 
was moderate left and mild right foraminal stenosis at L4-5 
with a far-left lateral L4-5 disc bulge.  There was enhancing 
scar tissue surrounding the right L5 nerve root within the 
foramina and laterally.

Social Security Administration records documented that the 
appellant was awarded disability benefits from June 1999.  
The medical evidence established the presence of status post 
disc fusion, carpal tunnel syndrome, borderline intellectual 
functioning and major depressive disorder-recurrent-severe.  
These impairments were classified as severe, but the 
appellant retained the residual capacity to perform light 
work.  However, she was awarded benefits because based on her 
residual functional capacity, age, education and past 
relevant work experience, there were no jobs existing in 
significant numbers that she was capable of performing as she 
could not sustain the demands of an 8-hour work day.

In September 1999, she presented to a private emergency room 
complaining that she hurt her back when she slipped and 
almost fell.  She felt something grab in her right side and 
it hurt immediately.  Her chronic radiculopathy and back pain 
was exacerbated by the near-fall.  X-ray examination revealed 
no major interval change since November 1998. 

In an undated note, Howard R. Holaday, M.D. prescribed no 
lifting greater than 15 pounds, minimal bending and twisting 
limited to 30-45 minutes in 8 hours, and sitting limited to 2 
hours in an 8 hour period.

A VA examination was conducted in October 1999.  The 
appellant described pain that was mostly in her back and that 
radiated into her right leg.  She had numbness and a 
tingling-type sensation over the dorsum of her foot and 
lateral aspects of her foot.  Her pain was 7/10 on an average 
day and 9/10-10/10 on a bad day.  Physical examination 
revealed that she was in no acute distress.  She walked with 
an antalgic gait that favored her right lower extremity.  
There were mild bilateral lumbar spasms.  There was a well-
healed incision over the lumbar region.  She was able to flex 
to 40 degrees without pain.  She was able to go to 80 degrees 
with significant pain.  Extension was to 5 degrees and 
lateral bending to 10 degrees bilaterally.  There was 
negative straight leg raising bilaterally, both sitting and 
supine.  Reflexes were 3+ bilaterally in the patellar and 
ankle.  Strength in her left lower extremity was 5/5.  
Strength in her right lower extremity was 4+/5 in her ankle 
dorsiflexors and plantar flexors and 5/5 in the quadriceps.  
There was no muscle atrophy.  X-ray examination revealed 
moderate to severe degenerative changes in the lumbar region.  
The assessment was that the appellant had significant lower 
back pathology with severe degenerative changes in her lumbar 
spine and in the osteoarthritic elements as well as the 
degenerative disc disease.  There was significant pathology 
and she obviously had a significant decrease in mobility 
secondary to pain and range of motion, as well as some mild 
weakness in the right lower extremity. 

In a letter dated in July 2001 from the VA Medical Center, 
the appellant's treating physician indicated that she had 
been a patient in the pain clinic for several months.  A 
lumbar laminectomy in 1997 had provided minimal relief from 
her pain and radicular symptoms.  Past treatment with 
epidural steroid injections had not provided relief.  She was 
currently prescribed medication.  This provided functional 
pain relief however this was a chronic problem that was 
easily exacerbated.  Activities that required prolonged 
standing, sitting, or bending were to be avoided.

Lumbosacral strain, residuals of a fracture to L-4, is 
currently evaluated under the criteria for rating lumbosacral 
strain.  Severe lumbosacral strain; with listing of whole 
spine to opposite side, positive Goldthwaite's sign; marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, is assigned a 40 percent 
rating.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, is assigned a 20 percent rating.  
Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent rating.  With slight subjective 
symptoms only, a 0 percent rating is warranted.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5295 (2001).

The preponderance of the evidence is against the higher 
evaluation under these criteria in the absence of competent 
objective evidence of most of the criteria required for the 
higher evaluation.  In both VA and private evaluations, 
listing of whole spine to opposite side or a positive 
Goldthwaite's sign were never demonstrated.  Marked 
limitation of forward bending in standing position was not 
shown, rather flexion was at most limited to 40 degrees with 
pain at the end range, and this is not a marked limitation.  
Identified osteoarthritic changes have not resulted in the 
loss of lateral spine motion.  While some narrowing or 
irregularity of joint space was shown, this finding alone is 
insufficient to warrant the higher evaluation.  Some of the 
above with abnormal mobility on forced motion was also not 
demonstrated. 

The Diagnostic Code for arthritis due to trauma is also 
referenced on the ratings code sheet.  Arthritis that is due 
to trauma, substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a; Diagnostic Code 
5010 (2001).  Degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-rays findings are not to be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a; Diagnostic Code 5003 (2001).

Therefore, we have considered whether a higher evaluation is 
possible for limitation of motion of the lumbar spine.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent rating; moderate limitation of motion warrants a 20 
percent rating; and slight limitation of motion warrants a 10 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5292 
(2001).  The preponderance of the evidence is against the 
higher evaluation under these criteria because range of 
motion of the lumbar spine has not been shown to be more than 
moderate on both private and VA examination.

It was determined at the time service connection was 
established for lumbosacral strain that the appellant 
incurred a fracture of L-4 when it was shown on X-ray in 
February 1980.  Under the criteria for evaluating vertebral 
fractures disabilities without cord involvement and without a 
requirement for a neck brace, in other cases rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a; Diagnostic Code 5285 (2001).  
Although the fracture of L-4 was shown in service and service 
connected, magnetic resonance imaging during this appeal 
period has failed to shown that the fracture resulted in a 
demonstrable deformity of a vertebral body.  Therefore, the 
appellant is not entitled to a higher evaluation under these 
criteria.

Finally, the Board has considered whether a higher evaluation 
could be awarded under the criteria for rating intervertebral 
disc syndrome.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, is 
assigned a 60 percent rating.  Severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief, is 
assigned a 40 percent rating.  For moderate intervertebral 
disc syndrome with recurring attacks, a 20 percent rating is 
warranted.  For mild intervertebral disc syndrome, a 10 
percent rating is warranted.  Postoperative and cured, is 
assigned a 0 percent rating.  38 C.F.R. § 4.71a; Diagnostic 
Code 5293 (2001).  The medical evidence establishes that the 
appellant's low back pathology includes degenerative disc 
disease and she has pain from this and the scar tissue 
associated with surgery and disc fusion.  However, service 
connection was established for the residuals of a traumatic 
injury to the lumbar spine, i.e. lumbosacral strain and a 
fractured vertebra.  The appellant is not service connected 
for a degenerative disease of her lumbosacral spine.  Neither 
has any medical examiner opined that degenerative disc 
disease is proximately due to lumbosacral strain or a 
residual of the fracture of L4.  Accordingly, evaluation 
under the criteria for intervertebral disc disease is not 
warranted in this case.

Secondary service connection.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2001).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

The appellant has not claimed, nor is there evidence that 
either hypertension, a stomach disability, or depression had 
its onset in service.  There is no evidence nor is it 
asserted that hypertension manifested to a compensable degree 
within one year after separation from service.  Our review of 
the service medical records and post-service medical records 
fails to document hypertension, depression or a stomach 
disability in service or hypertension within one year after 
service.  Rather, the appellant has alleged that all are due 
to her service connected lumbar spine disability or the 
treatment thereof.  Accordingly, service connection on a 
direct basis is not for consideration.

-hypertension

On private physical examination in November 1998 the 
appellant reported a past medical history of hypertension and 
that she was currently on antihypertensive medication.

Medserve records dated in March 1991 documented that the 
appellant was seen with an initial blood pressure reading of 
170/112.  Subsequent readings were 160/110 to 140/98.  The 
physician reported that hypertension had been noted for two 
months.  Hypertension was diagnosed, an antihypertensive was 
prescribed, and the appellant was instructed to follow-up in 
one week with her physician.

Hypertension was diagnosed in February 1995 and new onset was 
indicated.  On physical examination in September 1999, the 
appellant's blood pressure was 142/97.  Hypertension was not 
diagnosed.

Competent medical evidence of a diagnosis of and treatment 
for hypertension is of record, however there is no medical 
evidence attributing hypertension in any way to a service 
connected disability.  Competent evidence that hypertension 
is aggravated by the service connected back disability has 
not been submitted.  We have considered the appellant's 
contention that doctors have told her that her hypertension 
is related to the pain that she had from her back.  This is 
insufficient to establish service connection for hypertension 
on a secondary basis.  The connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. Brown, 10 Vet. 
App. 198 (1997).  In the absence of competent medical opinion 
that establishes a secondary relationship between 
hypertension and service connected lumbosacral strain, the 
preponderance of the evidence is against the claim.

-stomach disability

On physical examination in November 1998, the appellant 
reported a history of diarrhea and nausea.

Dr. Holaday's records documented a report of stomach problems 
in medical history that the appellant identified as irritable 
bowel syndrome.  This was not diagnosed by the physician.  

The preponderance of the evidence is against the claim in 
the absence of a diagnosed stomach disability or competent 
medical evidence that a stomach disability is proximately 
due to or the result of a service-connected disease or 
injury.  Additionally, competent evidence of aggravation of 
a non-service-connected stomach disorder by the service 
connected back disability has not been presented.  We have 
considered the appellant's testimony, but as a lay person, 
her testimony that she had irritable bowel syndrome or any 
other stomach disability is not competent evidence.  We have 
also considered her statements that doctors have attributed 
her stomach complaints to medication taken for her service 
connected disability.  While we certainly recognize that 
some medications do cause stomach upset or gastrointestinal 
complaints, this does not rise to the level of an identified 
stomach disability proximately due to a service connected 
disability.  Any statement of the appellant as to what a 
doctor told her is insufficient to establish service 
connection on a secondary basis.  The connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette, 8 
Vet. App. at 69; Marciniak, 10 Vet. App. at 198.  In the 
absence of competent medical opinion that establishes a 
secondary relationship between a diagnosed stomach 
disability and service connected lumbosacral strain, the 
preponderance of the evidence is against the claim.


-acquired psychiatric disability

The appellant has alleged that she is being treated for 
depression that is due to her service connected back 
disability.  

In a January 1995 chronic pain assessment form, the appellant 
stated that her mood was okay.  In February 1995 depression 
was diagnosed.  In July 1995 notes her depression was stable.  
She reported excessive alcohol use until January 1996.  In 
October 1997 she reported a great deal of situational stress.  
On VA examination of her back in October 1999, no psychiatric 
abnormalities were noted.

Social Security Administration records included the 
conclusions from psychological evaluations conducted in 
August 2000.  Dysthymic disorder- late onset, generalized 
anxiety disorder and borderline intellectual functioning.  On 
repeat examination the same examiner indicated that she was 
more depressed that previously indicated.  Major depressive 
disorder-recurrent-severe, generalized anxiety disorder and 
borderline intellectual functioning were diagnosed.  The 
results suggested that she needed mental health intervention 
soon.

The preponderance of the evidence is against the claim in the 
absence of competent medical evidence that her depression is 
proximately due to or the result of a service-connected 
disease or injury.  Additionally, competent evidence of 
aggravation of a non-service-connected depression or anxiety 
disorder by the service connected back disability has not 
been presented.  We have considered the appellant's 
testimony, but as a lay person, her testimony that her 
depression is attributable to her service connection back 
disability is not competent evidence. 

Total rating based on individual unemployability.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (2001).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. §§ 4.16(a), 
4.19 (2001), Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

The appellant filed a claim for a total rating based on 
individual unemployability in December 1999.  She reported 
full-time work until 1999 in clerical-type positions.  She 
last worked full-time in June 1999.  Her disability affected 
her full-time employment in 1980.  She had two years of 
college education.  The appellant indicated that pain from 
her back and other related conditions and the medication she 
took for those problems had resulted in her inability to 
work.  Any time she had to sit for even a short period her 
back and wrist hurt so badly that she could not function for 
2-3 days.  There is also a request for employer information 
form that indicated the appellant was permitted to wear 
sneakers and perform light duty with the assistance of co-
workers, however this document was not signed by the 
employer.

The appellant's sole service connected disability is 
lumbosacral strain with residuals of a fracture at L-4.  It 
is currently evaluated as 20 disabling.  Therefore, the 
appellant does not meet the schedular criteria for a total 
rating based on individual unemployability and there is no 
legal merit to the claim based upon schedular requirements.

The Board has thoroughly reviewed the claims file in its 
entirety and has examined the evidence cited above with 
regard to unemployability.  The Board must note that no 
medical professional has stated that the appellant's service-
connected lumbosacral strain renders the appellant 
unemployable.  What has been stated, as summarized by the VA 
Medical Center physician in July 2001, was that due to back 
pain, activities requiring prolonged standing, sitting, or 
bending should be avoided.  This does not establish 
unemployability.  Furthermore, the Social Security 
Administration found the appellant disabled due to her back 
disability and carpal tunnel syndrome, borderline 
intellectual functioning and major depression.  This does not 
establish unemployability due to service connected disability 
alone.  With regard to her service connected back disability 
alone, competent medical evidence has failed to establish 
unemployability.

With respect to extraschedular criteria, review of the record 
reveals that the RO expressly considered referral of the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (hereinafter Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The appellant has not alleged, and 
the evidence does not establish, frequent periods of 
hospitalization.  Only one back surgery due to non-service 
connected degenerative disc disease is of record.  Although 
there is some evidence of unemployability in the Social 
Security Administration records, that status has been 
attributed to numerous conditions.  The effect of impairment 
due to the nonservice-connected disabilities may not be 
considered.  The Board finds that the entire record, as a 
whole, establishes that the appellant's unemployability 
status is not due to the service connected lumbosacral strain 
alone.  Accordingly, a total rating for compensation on the 
basis of individual unemployability is not warranted.

New and material evidence.

Service connection for a right hip disability was denied in a 
July 1983 rating decision.  The appellant had contended that 
she had pain in her right hip since her auto accident in 
service.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  
The July 1983 rating decision was not appealed and is final. 

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence.  New and material evidence means evidence 
not previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
notes that there have been changes to the regulations 
regarding of new and material evidence contained in 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)), but these are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
the Veterans Claims Assistance Act of 2000 (VCAA) has been 
fulfilled.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Board finds that any duty imposed by the VCAA with regard 
to previously denied claims has been fulfilled.  Although VA 
is obligated to advise a claimant of the kind of evidence 
needed to reopen a previously denied claim, see Graves v. 
Brown, 8 Vet. App. 522 (1996), this obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the RO adequately 
fulfilled its obligation with the issuance of the many rating 
decisions and Statements of the Case which provided the law 
and regulations pertaining to new and material evidence.  In 
this respect, it is not shown that the appellant has put VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could reopen her claim on the 
basis of new and material evidence, notwithstanding the fact 
that she has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

At the time service connection was denied in July 1983, the 
following evidence was before the RO:

The appellant's complaint of a dull ache on the right side 
and discomfort over the right ilium was of record in a 
statement submitted by Wendell Newcomb, M.D.  Dr. Newcomb 
could find no physical findings that would identify the cause 
of her complaints.  A VA examination conducted in March 1982 
failed to reveal a right hip abnormality and X-ray 
examination of the right hip was normal and symmetrical when 
compared to the left side.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  Service connection was 
denied in July 1983 on the basis of an absence of a current 
identified right hip disability that was attributable to 
service.  

The evidence submitted since the time of the prior final 
denial in July 1983 consisted of the following evidence:

Both VA and private medical evidence documented complaints of 
bilateral hip pain.  In August 1998, Dr. Gray wrote that the 
appellant had a generalized degenerative arthritic process.  
On VA examination in October 1999, no diagnosis relative to 
her right hip was given although significant lower back 
pathology was identified.

The evidence submitted in support of the petition to reopen 
the claim for service connection for a right hip disability 
is not new and material as it fails to cure the evidentiary 
defect that existed in July 1983.  Competent, probative 
medical evidence that establishes a current right hip 
disability attributable to service or to a service connected 
disability has not been presented.  The fact that the 
appellant changed her theory of entitlement from a direct 
basis to entitlement under a secondary basis does not change 
our analysis.  A new theory of entitlement for the same 
disability does not constitute new claim.  Bielby v. Brown, 7 
Vet. App. 260, 264-65 (1994), Ashford v. Brown, 10 Vet. App. 
120, 123-24 (1997).

We have considered the appellant's testimony.  Although the 
appellant contends that she has a right hip disability that 
is attributable to service or to her service connected lumbar 
spine disability, lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  
Hickson v. West, 11 Vet. App. 374(1998).  In the absence of 
new and material evidence, the petition to reopen the claim 
is denied.



ORDER

An increased rating for lumbosacral strain, residuals of a 
fracture to L-4 is denied.  Service connection for 
hypertension is denied.  Service connection for a stomach 
disability is denied.  Service connection for an acquired 
psychiatric disability to include depression or generalized 
anxiety disorder is denied.  A total rating based on 
individual unemployability is denied.  The petition to reopen 
a claim for service connection for a right hip disability is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

